Citation Nr: 0931714	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-26 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected patellofemoral syndrome, right 
knee.  

2.  Entitlement to an initial compensable rating for the 
service-connected dry eyes with history of inner canthus 
papilloma of the left eye.

3.  Entitlement to an initial compensable rating for the 
service-connected hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to October 
2003.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that granted service connection for service-
connected patellofemoral syndrome, right knee, dry eyes with 
history of inner canthus papilloma of the left eye, and 
hypertension.  The Veteran disagreed with the initial 10 
percent rating assigned for the service-connected 
patellofemoral syndrome of the right knee, as well as the 
noncompensable ratings assigned for the service-connected dry 
eyes with history of inner canthus papilloma of the left eye, 
and hypertension.

In July 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The case was remanded back to the RO, via the Appeals 
Management Center (AMC) in November 2007 for additional 
development of the record.  


FINDINGS OF FACT

1.  The service-connected patellofemoral syndrome, right knee 
is manifested by objective x-ray findings of mild 
degenerative joint disease producing transient pain, popping 
sensation and crepitus with repetitive motion and/or 
prolonged use with the range of motion from 0-140 degrees; 
the Veteran has intermittent flare-ups causing additional 
pain and stiffness; but no lost time from work; and neither 
subluxation, instability, nor ankylosis of the right knee has 
ever been demonstrated.

2.  The service-connected dry eyes with history of inner 
canthus papilloma of the left eye has not been shown to be 
productive of visual impairment, or other functional 
impairment since service, other than subjective dry eyes that 
are treated with drops.

3.  The service-connected hypertension has never been shown 
to be productive of diastolic pressure predominantly 100 or 
more since service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected patellofemoral 
syndrome, right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5259, 
5260, 5261 (2008).

2.  The criteria for the assignment of an initial compensable 
rating for the service-connected dry eyes with history of 
inner canthus papilloma of the left eye have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.31, 4.40, 4.75, 4.76, 4.84a, 
Diagnostic Code 6034 (2008).  

3.  The criteria for the assignment of an initial compensable 
rating for the service-connected hypertension have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.104, Diagnostic Code 7107 
(2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran filed his initial service connection claim in 
April 2003, prior to his release from active service in 
September 2003.  The RO did not provide the appellant with a 
pre-adjudication notice.  

The lack of proper pre-adjudicatory notification resulted in 
harmless error because the underlying claims for service 
connection for the right knee disability, eye dryness, and 
hypertension were granted.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

With regard to the increased rating claims, here, the Veteran 
is challenging the initial ratings assigned following the 
grants of service connection.  In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  
Nevertheless, in duty-to-assist letters sent to the Veteran 
after the initiation of his appeal, in June 2004, March 2006, 
and December 2007, VA's duty to notify in this case has been 
satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

These notice letters specifically addressed the issues of how 
VA assigns an effective date and the assignment of initial 
ratings for any grant of service connection.  Additionally, 
the Veteran was advised to submit evidence showing that his 
service-connected right knee disability, dry eyes and 
hypertension had worsened.  The Veteran was notified 
regarding the schedule for rating disabilities and that VA 
considers the impact of the conditions and symptoms on 
employment and the ability to function in daily life.  

Moreover, the notices provided to the Veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks higher initial ratings for the service-
connected right knee disability, dry eyes and hypertension.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

As the ratings appealed are the initial ratings assigned 
following grants of service connection, the entire appeal 
period is for consideration, and separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Right Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

According to VA examinations in April 2003, January 2007 and 
February 2009, motion of the right knee has consistently 
ranged from 0 to 140 degrees.  That translates to 
noncompensable limitation of motion of the knee, under 
Diagnostic Code 5260 for flexion and Diagnostic Code 5261 for 
extension.  Based on the criteria at 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, a 10 percent rating is therefore 
assigned for noncompensable arthritis of a major joint based 
on the Veteran's complaints of pain on motion, and in 
consideration of tenderness and weakness.  

All of the VA examinations noted increased pain with 
repetitive use such as kneeling or squatting and occasional 
flare-ups with swelling and stiffness.  Examinations revealed 
no laxity, no drawer sign, no effusions, no erythema and 
negative McMurray's.  There was no subluxation, instability 
or ankylosis.  There was no sign of edema, weakness, or 
guarding of movement.  

In April 2003 and January 2007, joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  In 
February 2009, the Veteran reported intermittent flare-ups of 
intense right knee pain after prolonged standing, with 
subsequent buckling, swelling and stiffness, that further 
limited his range of motion by about 50 percent of normal.  
During flare-ups, the Veteran's knee felt unstable.

On examination in February 2009, there was no tenderness, 
spasm, weakness, incoordination or fatigue; however, 
repetitive motion produced crepitus, popping sensation and 
transient pain between approximately 80 and 110 degrees, but 
did not limit the range of motion which was 0-140 degrees.  
Ligaments were stable.  The examination report noted that the 
Veteran did not lose days of work because of the knee pain 
and was able to perform his activities of daily living.

Although the Veteran walked with a limp, there was no 
abnormal weight bearing noted.  

The veteran's service-connected patellofemoral syndrome of 
the right knee has been rated as 10 percent disabling based 
on non noncompensable limitation of motion with objective 
evidence of arthritis.  

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion. Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent 
rating is warranted when there is x- ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The knee is considered a major joint.  
38 C.F.R. § 4.45(f).

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned for limitation of flexion 
and limitation of extension, under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

The Veteran's range of motion has consistently been 
unlimited, from 0-140 degrees, and, even with flare-ups, the 
range of motion has not been limited to the point that would 
warrant a rating in excess of the 10 percent currently 
assigned.  The Veteran reported a 50 percent loss of motion 
during some flare-ups; however, this has not been objectively 
demonstrated and, in any event, does not equate to flexion 
limited to 30 degrees or less, or extension limited to 10 
degrees or more.

Consideration has been given to other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight, a 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability, while a 30 
percent disability rating requires severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  These 
ratings may be assigned in addition to the ratings based on 
limitation of motion; however, given that neither subluxation 
nor lateral instability has been objectively demonstrated on 
any examination, a separate evaluation under Diagnostic Code 
5257 is not warranted.

Finally, as the Veteran does not have ankylosis of the knee, 
a rating under Diagnostic Code 5256 is not appropriate.  
Additionally, the Veteran has not demonstrated dislocated or 
semilunar cartilage, or impairment of the tibia and fibula 
such that a rating under Diagnostic Code 5259 or 5262 would 
be appropriate.

The level of impairment associated with the Veteran's right 
knee disability has been relatively stable throughout the 
appeals period, or at least has never been worse than what is 
warranted for a 10 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Even with consideration of increased symptoms associated with 
occasional flare-ups, the criteria for the assignment of the 
next higher, 20 percent rating are not more nearly 
approximated based on limitation of motion or arthritis.  The 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for the service-
connected right knee patellofemoral syndrome with arthritis; 
there is no doubt to be resolved; and an increased rating is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Dry eyes with history of inner canthus papilloma of the left 
eye.

The Veteran's service-connected dry eyes with history of 
inner canthus papilloma of the left eye is evaluated by 
analogy to pterygium, under the criteria at 38 C.F.R. § 
4.84a, Diagnostic Code 6034(2008).  A noncompensable rating 
has been assigned since the effective date of service 
connection.  According to the rating criteria at Diagnostic 
Code 4.84a, pterygium should be rated for loss of vision, if 
any.

Loss of vision is rated under 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079.  A noncompensable rating is assigned when 
vision is 20/40 in both eyes.  A 10 percent evaluation is 
assigned when vision is 20/50 in one eye and 20/40 in the 
other eye, or when vision is 20/50 in both eyes.  The 
evaluations continue to increase for additional impairment of 
central visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061-6079.  The best distant vision obtainable after 
best correction by glasses will be the basis of rating.  See 
38 C.F.R. § 4.75.

At the Veteran's VA examinations of April 2003, January 2007 
and February 2009, a history of dry eyes were noted with 
complaints of itchiness and redness, with occasional tremor 
in the upper lid.  The Veteran has never had surgery on the 
eyes and his visual acuity is not impaired due to the 
service-connected disability.  The Veteran wore corrective 
lenses and his visual acuity was correctable to 20/20 and 
peripheral fields were normal.  

At the January 2007 examination, ocular surface of the eyes 
was normal.  The dryness of the eyes was subjective, 
according to the examiner, and was controlled with eye drops 
on occasion.  The Veteran had no symptoms of distorted 
vision, enlarged images or pain.  Intraocular pressure on 
examination was within normal limits and funduscopy 
examination was within normal limits.  The condition did not 
cause incapacitation and the Veteran did not receive 
treatment for the condition.  There was no functional 
impairment resulting from the above condition.  In addition, 
the examiner changed the VA established diagnosis of "dry 
eyes with history of inner canthus papilloma of the left 
eye" to subjective dryness of the eyes and pigmented nevus 
of the left caruncula.  The pigmented lesion was asymptomatic 
and objectively, there were no changes from dryness.  

In February 2009, the diagnosis was pigmented nevus 
(previously called papilloma), left medial caruncle, stable.  
There was no visual or ocular impairment noted.  Mild dry eye 
was also noted, but without visual impairment.  Refractive 
error and presbyopia of both eyes were noted, and were 
specifically not related to the service-connected disability.  

Given that the medical findings do not support a finding of 
loss of vision to include a vision defect (field of vision), 
there is no basis for a compensable rating for the Veteran's 
service connected dry eyes with history of inner canthus 
papilloma of the left eye.  See 38 C.F.R. §§ 4.75, 4.84a, 
Diagnostic Code 6034 (2008).  Although it is recognized that 
the Veteran's occasional dry eyes and itching may be a 
nuisance at times, the Veteran's service-connected disability 
is to be rated based on loss of vision, and the evidence of 
record shows that a compensable rating is not warranted 
because it does not cause a loss of vision.  Moreover, 
admittedly, there is no functional loss, time lost from work, 
or incapacitation resulting from the dry eyes.  

As noted in the RO's supplemental statement of the case, 
issued in July 2009, the criteria for rating disabilities of 
the eye was amended effective December 10, 2008.  However, 
the regulations specifically state that these amendments are 
only to apply to applications for benefits received by VA on 
or after December 10, 2008; thus, they are not applicable 
this case, as this appeal was filed long before December 10, 
2008.  See 73 Fed. Reg. 66543, 66544 (Nov. 10 2008).

The level of impairment associated with the Veteran's dry 
eyes has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for a 0 percent rating.  Therefore, the application 
of staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Other potentially applicable rating provisions have been 
considered, but the criteria for a compensable rating still 
are not met.  See generally 38 C.F.R. § 4.84a.  The 
preponderance of the evidence is against the claim for an 
initial compensable rating for the service-connected dry eyes 
with a history of inner canthus papilloma of the left eye; 
there is no doubt to be resolved; and an increased rating is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  



Hypertension

The Veteran's hypertension is rated as 0 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  An evaluation of 10 percent is 
warranted when diastolic pressure is predominantly 100 or 
more, or systolic pressure predominantly 160 or more.  A 
minimum 10 percent evaluation also is warranted for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
An evaluation of 20 percent is warranted when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  An evaluation of 40 percent is 
warranted when diastolic pressure is predominantly 120 or 
more.  An evaluation of 60 percent is warranted when 
diastolic pressure is predominantly 130 or more.

Note (1) to Diagnostic Code 7101 provides that:  Hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days. For purposes of this section, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.

Note (2) to Diagnostic Code 7101 provides that:  Hypertension 
due to aortic insufficiency of hyperthyroidism, which is 
usually the isolated systolic type, should be evaluated as 
part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

At the April 2003, January 2007 and February 2009 
examinations, it was noted that the Veteran was taking 
Atenolol, 50 mg daily for control of his blood pressure, and 
there was no functional limitation as a result of his 
hypertension.  There was no hypertensive heart disease.

At the April 2003 examination, the blood pressure readings in 
the right dominant arm were as follows:  sitting was 122/80; 
laying was 124/74; and standing was 116/84.  Heart rate range 
was between 68 and 74 beats per minute.  There was no 
peripheral edema.  

At the January 2007 examination, the blood pressure readings 
were as follows:  164/92, 164/90, and 160/90.

At the February 2009 examination, the blood pressure readings 
were as follows:  140/90, 156/96, and 160/80.  The examiner 
appeared concerned that the Veteran did not check his blood 
pressure on a regular basis.  When asked about his most 
recent blood pressure check, the Veteran reported that it was 
three months earlier, but he did not recall the reading.  The 
Veteran did not have a history of cardiovascular problems, 
but reported that he occasionally got a headache when his 
blood pressure was elevated.  Pulse was 80 and regular.  The 
assessment was hypertension that was not controlled with 
medication; and the examiner encouraged the Veteran to seek 
more regular medical care for this health condition.  

Based on the blood pressure readings in April 2003, January 
2007, and February 2009, the highest systolic reading was 164 
and the highest diastolic reading was 96.  While it appears 
that the Veteran's blood pressure has increased overall since 
service, at no time has it risen to a level that more nearly 
approximates the criteria for the assignment of a compensable 
rating.  At no time since service, has the Veteran's 
diastolic reading been 100 or higher.  

Moreover, although the examiner in February 2009 indicated 
that the Veteran's blood pressure was not controlled at that 
time, he encouraged the Veteran to seek treatment in this 
regard.  In essence, the examiner was suggesting that the 
Veteran attempt to regain control of the hypertension, which 
presumably means that control is possible, with perhaps a 
change in medication dosage or a different medication.  
Notably, the Veteran's medication dosage of 50 mg Atenolol 
has remained unchanged since at least April 2003, over 6 
years ago, and given that the February 2009 examiner 
encouraged the Veteran to seek treatment, there is no reason 
to  think that a higher dose of Atenolol, or a change in 
hypertension medication could not bring the Veteran's 
hypertension under control.  

That notwithstanding, however, the medical evidence does not 
approximate the criteria for a 10 percent evaluation for 
hypertension.  There is no history of diastolic pressure 
readings of 100 or higher and the systolic readings are not 
close to 200.  Where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The level of impairment associated with the Veteran's 
hypertension has been relatively stable throughout the 
appeals period, or at least has never been worse than what is 
warranted for a 0 percent rating.  Therefore, the application 
of staged ratings (i.e., different percentage ratings for 
different periods of time) is inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against the increased 
rating claim for hypertension; there is no doubt to be 
resolved; and an increased rating is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.

III.  Extra-Schedular Consideration

Finally, the Board has considered whether the Veteran's 
claims warrant referral to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. 
§ 3.321.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected disabilities under consideration here have caused 
marked interference with employment, have necessitated 
frequent periods of hospitalization beyond those noted above, 
or otherwise render impracticable the application of the 
regular scheduler standards.  There is no doubt that the 
Veteran has impairment of the right knee and that his itchy 
eyes are a nuisance at times, which may result in certain 
work restrictions.  However, the regular scheduler standards 
contemplate the symptomatology shown in this case.  In 
essence, there is no evidence of an exceptional or unusual 
disability picture in this case which renders impracticable 
the application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In determining whether referral 
for extraschedular consideration is warranted, it must first 
be determined whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is 
adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  See Thun v. Peake, 22 Vet. 
App. 111 (2008).  


ORDER

An initial rating in excess of 10 percent for the service-
connected patellofemoral syndrome, right knee is denied.  

An initial compensable rating for the service-connected dry 
eyes with history of inner canthus papilloma of the left eye 
is denied.

An initial compensable rating for the service-connected 
hypertension is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


